 



Exhibit 10.1
SECOND AMENDMENT TO SECURED CONVERTIBLE
PROMISSORY NOTES AND WARRANTS
     THIS SECOND AMENDMENT TO SECURED CONVERTIBLE PROMISSORY NOTES AND WARRANTS
(the “Second Amendment”) is entered into as of March 30, 2006, by and among
Sutura, Inc., a Delaware corporation (the “Company”), Pandora Select Partners
L.P., a British Virgin Islands limited partnership (“Pandora”), Whitebox Hedged
High Yield Partners L.P., a British Virgin Islands limited partnership (“WHHY”),
Whitebox Convertible Arbitrage Partners L.P., a British Virgin Islands limited
partnership (“WCAP”), Whitebox Intermarket Partners L.P., a British Virgin
Islands limited partnership (“WIP”) and Gary S. Kohler (“Kohler”) and Scot W.
Malloy (“Malloy”), each residents of the State of Minnesota.
     WHEREAS, the Company, Pandora, WHHY, WCAP, WIP, Kohler and Malloy are
parties to a Purchase Agreement dated September 17, 2004 (the “Original Purchase
Agreement”), pursuant to which the Investors each purchased a convertible
promissory note (each, an “Original Note” and together, the “Original Notes”)
and a warrant to purchase shares of the Company’s Common Stock (each, an
“Original Warrant” and together, the “Original Warrants”) from the Company in
consideration of a collective $6,550,000 loan.
     WHEREAS, the Company, Pandora, WHHY and WIP are parties to a second
Purchase Agreement dated March 24, 2005 (the “Second Purchase Agreement”),
pursuant to which Pandora, WHHY and WIP each purchased an additional convertible
promissory note (each, a “March 2005 Note” and together, the “March 2005 Notes”)
and an additional warrant to purchase the Company’s Common Stock (each, a
“March 2005 Warrant” and together, the “March 2005 Warrants”) in consideration
of a collective $3,000,000 new loan.
     WHEREAS, the Company, Pandora, WHHY, WCAP, WIP, Kohler and Malloy are
parties to an Amendment to Secured Convertible Promissory Notes and Warrants
dated September 7, 2005 (the “First Amendment”), pursuant to which the parties
agreed to amend certain provisions of the Original Notes, Original Warrants,
March 2005 Notes and March 2005 Warrants.
     WHEREAS, the Company, Pandora, WHHY, WCAP and WIP are parties to a third
Purchase Agreement dated September 7, 2005 (the “Third Purchase Agreement”),
pursuant to which Pandora, WHHY, WCAP and WIP each purchased an additional
convertible promissory note (each, a “September 2005 Note” and together, the
“September 2005 Notes”) and an additional warrant to purchase the Company’s
Common Stock (each, a “September 2005 Warrant” and together, the “September 2005
Warrants”) in consideration of a collective $7,000,000 new loan.
     WHEREAS, the parties desire to amend certain provisions of the Original
Notes, March 2005 Notes, September 2005 Notes, March 2005 Warrants and
September 2005 Warrants.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:

 



--------------------------------------------------------------------------------



 



     SECTION 1. Amendment to Original Notes. Each of the Original Notes is
amended as follows:

  (a)   Section 1 is amended to read its entirety as follows:         “1.
Interest. The unpaid principal balance hereof from time to time outstanding
shall bear interest at the rate of twelve percent (12%) per annum.
Notwithstanding the preceding, if Maker raises $10 million or more in equity
financing on or before July 31, 2006, the interest rate shall be eight percent
(8%) commencing on the last day of the month in which such financing is raised.
Further, if Maker raises at least $10 million in capital on or before July 31,
2006 but such capital consists of less than $10 million of equity financing, the
interest rate shall be nine percent (9%) per annum commencing on the last day of
the month in which such capital is raised. If Maker fails to raise $10 million
of capital by July 31, 2006, the interest rate shall be twelve percent (12%) per
annum.”     (b)   Section 2(a) is amended to read in its entirety as follows:  
      “(a) Interest only is payable in cash quarterly in arrears on the last day
of each calendar quarter, except that the interest payment due and payable on
March 31, 2006 shall be deferred to July 31, 2006.”     (c)   Section 2(b) is
amended to change the maturity date of “March 17, 2006” to “July 1, 2007.”

     SECTION 2. Amendment to March 2005 Notes. Each of the March 2005 Notes is
amended as follows:

  (a)   Section 1 is amended to read its entirety as follows:         “1.
Interest. The unpaid principal balance hereof from time to time outstanding
shall bear interest at the rate of eight percent (8%) per annum. Notwithstanding
the preceding, if Maker raises at least $10 million in capital on or before
July 31, 2006 but such capital consists of less than $10 million of equity
financing, the interest rate shall be nine percent (9%) per annum commencing on
September 18, 2006. Further, if Maker fails to raise $10 million of capital by
July 31, 2006, the interest rate shall be twelve percent (12%) per annum
commencing on September 18, 2006.”     (b)   Section 2(a) is amended to read in
its entirety as follows:         “(a) Interest only is payable in cash quarterly
in arrears on the last day of each calendar quarter, except that the interest
payment due and payable on March 31, 2006 shall be deferred to July 31, 2006.”  
  (c)   Section 2(b) is amended to change the maturity date of “September 18,
2006” to “July 1, 2007.”

-2-



--------------------------------------------------------------------------------



 



     SECTION 3. Amendment to September 2005 Notes. Each of the September 2005
Notes is amended as follows:

  (a)   Section 1 is amended to read its entirety as follows:         “1.
Interest. The unpaid principal balance hereof from time to time outstanding
shall bear interest at the rate of eight percent (8%) per annum. Notwithstanding
the preceding, if Maker raises at least $10 million in capital on or before
July 31, 2006 but such capital consists of less than $10 million of equity
financing, the interest rate shall be nine percent (9%) per annum commencing on
September 7, 2007. Further, if Maker fails to raise $10 million of capital by
July 31, 2006, the interest rate shall be twelve percent (12%) per annum
commencing on September 7, 2007.”     (b)   Section 2(a) is amended to add
“;except that the interest payment due and payable on March 31, 2006 shall be
deferred to July 31, 2006” after “September 30, 2005.”     (c)   Section 2(b) is
amended to change “April 30, 2007” to “July 1, 2007.”

     SECTION 4. Amendment to March 2005 Warrants. Each of the March 2005
Warrants is amended as follows:

  (a)   Section 2(a) is amended in its entirety to read as follows:         “(a)
The Warrant Exercise Price per share shall be equal to $0.45, subject to
adjustment as otherwise provided by this Warrant.”     (b)   Section 2(b) is
deleted.

     SECTION 5. Amendment to September 2005 Warrant. Each of the September 2005
Warrants is amended as follows:

  (a)   Section 2 is amended to change “$0.87” to “$0.45.”

     SECTION 6. Agreement With Respect to Registration. The Company agrees to
file, at its expense, with the Securities and Exchange Commission on or before
April 10, 2006 a registration statement under the Securities Act of 1933
covering all of the Registrable Securities, as that term is defined in the
Second Amended Registration Rights Agreement, dated September 7, 2005, among
Sutura, Pandora, WHHY, WCAP, WIP, Kohler and Malloy. If the Company fails to
file such registration statement by April 10, 2006, this Second Amendment shall
automatically terminate and all the terms and provisions of Original Notes,
March 2005 Notes, September 2005 Notes, March 2005 Warrants and September 2005
Warrants shall remain in effect.
[Signature page follows.]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
be executed and delivered as of the date first written above.

            SUTURA, INC.


    By           Anthony A. Nobles        President and Chief Executive Officer 
      PANDORA SELECT PARTNERS L.P.


    By           Name          Its          WHITEBOX HEDGED HIGH YIELD
PARTNERS L.P.

    By           Name          Its          WHITEBOX CONVERTIBLE ARBITRAGE
PARTNERS L.P.


    By           Name          Its          WHITEBOX INTERMARKET PARTNERS L.P.


    By           Name          Its       

                  Gary S. Kohler                 Scot W. Malloy    

4